597 So. 2d 760 (1992)
Randy Lee MATKINS
v.
STATE.
CR-91-0456.
Court of Criminal Appeals of Alabama.
March 27, 1992.
*761 Randy Lee Matkins, pro se.
James H. Evans, Atty. Gen., and P. David Bjurberg, Asst. Atty. Gen., for appellee.
MONTIEL, Judge.
Randy Lee Matkins appeals from the denial of his petition for writ of habeas corpus. In his petition, the appellant states that he was illegally sentenced as a habitual offender because, he argues, his prior convictions that were used to enhance his sentence were invalid convictions. This matter should have been considered as a petition for post-conviction relief under Rule 32, A.R.Crim.P., and the cause should have been transferred to the court of original conviction. See Rule 32.1(a), 32.4, 32.5, 32.6, A.R.Crim.P. See also Graham v. State, [Ms. 91-125, March 13, 1992], ___ So.2d ___ (Ala.Crim.App.1992).
The State's motion to reverse the judgment and remand this case is granted. This cause is remanded to the circuit court with instructions that the petition for writ of habeas corpus be returned to Matkins and that this cause be transferred to the court of original conviction. Matkins must be given the opportunity to file a proper Rule 32 petition with that court.
REVERSED AND REMANDED.
All the Judges concur.